DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Short on July 18, 2022.

The following claims have been amended as follows:

(Currently Amended)  A method, comprising:
receiving, by a base station, a preamble from a set of one or more data sources during a scheduled time slot; 
receiving, by the base station, a virtual preamble during the scheduled time slot, wherein the virtual preamble is associated with another set of one or more data sources;
wherein preamble and the virtual preamble provide notice to the base station that a hub associated with at least one data source needs to transmit over the uplink wireless link;
generating, by the base station, responses to both the preamble and to the virtual preamble, wherein the responses include scheduled time and frequency allocations for uplink communication from the set of one or more data sources and the other set of one or more data sources; and
transmitting, by the base station, the responses to the set of one or more data sources and the other set of one or more data sources.

 (Original)  The method of claim 1, wherein the virtual preamble is received from a network server.  

(Original)  The method of claim 1, further comprising:
receiving, by the base station, uplink wireless communication from the set of one or more data sources and the other set of one or more data sources according to the scheduled time and frequency allocations.

(Currently Amended)  The method of claim 1, further comprising:
receiving, by the base station, a plurality of preambles from the set of one or more data sources during the scheduled time slot; 
receiving, by the base station, a plurality of virtual preambles during the scheduled time slot, wherein the virtual preambles are associated with the other set of one or more data sources;
wherein slots for the preambles and virtual preambles are pre-allocated to different data sources based on data transmission requirements of the different data sources, wherein hubs of the different data sources share timing synchronization performance with the base station and base station shares the timing synchronization performance with a network server, and wherein the network server further allocates the slots for the preambles and virtual preambles based on the timing synchronization performance. 

(Original)  The method of claim 4, further comprising defining a trigger function of the virtual preambles.

(Original)  The method of claim 5, wherein slots for the preambles and the virtual preambles are pre-allocated based on a level of deterministic coordination of the trigger function of the virtual preambles.

(Currently Amended)  The method of claim 6, wherein the set of one or more data source communicate with the base station through at least one hub the at least one hub 

(Canceled)  

(Original)  The method of claim 4, further comprising the network server temporally coordinating the virtual preambles with the scheduled time slots, and the network server temporally coordinating the preambles with the scheduled time slots. 

(Original)  The method of claim 9, further comprising the network server additionally temporally coordinating the virtual preambles with a propagation air-time between the base station and a hub associated with at least one data source.

(Original)  The method of claim 1, wherein the responses include a preamble ID or a virtual preamble ID.

(Original)  The method of claim 11, wherein the responses further include a time duration in which a scrambling code is valid.  

(Original)  The method of claim 1, wherein the preamble and the virtual preamble each include identifying information, and further comprising identifying, by the base station, a resource allocation size (number of time and frequency slots) based on the identifying information.

(Currently Amended)  A data reporting system, comprising:
one or more data sources;
a base station operative to: 
receive a preamble from a set of one or more data sources during a scheduled time slot; 
receive a virtual preamble during the scheduled time slot, wherein the virtual preamble is associated with another set of one or more data sources;
wherein the preamble and the virtual preamble provide notice to the base station that a hub associated with at least one data source needs to transmit over the uplink wireless link;
generate responses to both the preamble and to the virtual preamble, wherein the responses include scheduled time and frequency allocations for uplink communication from the set of one or more data sources and the other set of one or more data sources
transmit the responses to the set of one or more data sources other set of one or more data sources 
receive uplink wireless communication from the set of one or more data sources and the other set of one or more data sources 

(Original)  The system of claim 14, wherein the virtual preamble is received from a network server.  

(Original)  The system of claim 15, the base station further operates to:
receive a plurality of preambles from the set of one or more data sources during the scheduled time slot; 
receive a plurality of virtual preambles during the scheduled time slot, wherein the virtual preambles are associated with the other set of one or more data sources;
wherein slots for the preambles and virtual preambles are pre-allocated to different data sources based on data transmission requirements of the different data sources.

(Original)  The system of claim 16, wherein the network server operates to define a trigger function of the virtual preambles.

(Original)  The system of claim 16, wherein slots for the preambles and the virtual preambles are pre-allocated based on a level of deterministic coordination of the trigger function of the virtual preambles.

(Currently Amended)  The system of claim 17, wherein the set of one or more data source communicate with the base station through at least one hub the at least one includes 

(Original)  The system of claim 15, wherein the network server operates to temporally coordinate the virtual preambles with the scheduled time slots.  

                                         Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Claims 1-7, 9-20 (renumbering as 1-19 respectively) are allowed.

4.	The present invention relates to a method and system for scheduling/allocating of virtual preambles, preambles from a network server to a base station during scheduled time slots and frequency allocations. The method further includes transmitting responses by the base station based on the virtual preambles, preambles for uplink transmissions from one more sources and other sources. Each independent claim unique identifies distinct features.

The closest Prior Arts
McNamara et al (US 2014/0036820 A1) discloses allocation of resources to virtual carrier terminals and conventional LTE terminals in response to random access requests/random access preambles (section 0010, 0012, 0115-0116) in telecommunication system and method.  McNamara discloses a base station scheduler that allocates uplink resources to terminals (section 0102-0103) and host carrier terminals (section 0106-0109).
 
McNamara ‘820 discloses receiving, by a base station, a preamble from a set of one or more data sources during a scheduled time slot (section 0010, 0012, 0115-0116); receiving, by the base station, a virtual preamble during the scheduled time slot, wherein the virtual preamble is associated with another set of one or more data sources (section 0102-0103, 0106-0109) and responses by the base station to the LTE terminal and the virtual terminals.

	Johnson et al (US 9,622,259 B2) discloses satellite methods and system for allocating of resources on mobile users based on the SLA (col. 1, line 42 to col. 2, line 50, col. 3, line 4-21).   Johnson ‘259 teaches a resource network scheduler that allocates resources to multi-user terminals (col. 4, line 1-19) based on service requests (col. 4, line 19 to col. 5, line 27, fig. 1, satellite system 100 which provides service to mobile users 108a-108n, col. 10, line 40 to col. 11, line  45).
	In fig. 4, Johnson discloses a network operation center 415 (i.e., as base station) that manages the satellite system (col. 16, line 30-67) and communications to the mobile users via terminals via allocating resources based on the traffic policies associates their SL:As (col. 16, line 30 to col. 17, line 29).
	
	Suzuki et al (US 2012/0188961 A1) discloses a base station apparatus that allocates resources based on preamble transmitted from the mobile apparatus (section 0003, 0098, and 0104, 0108-0109).  Suzuki ‘8961 a base station that generates RACH response including uplink grant (section 0150, 0152, 0163).
	
Similarly, PAK et al (US 2009/0323607 A1) discloses a conventional wireless method and system in receiving random access response (RACH) response based on RACH preamble, wherein a RACH identifier is mapped to radio resource to be used for the transmission of the RACH preamble (section 0045-0053) as illustrated in fig. 6 to fig. 7 respectively (section 0017, 0056-66).

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein preamble and the virtual preamble provide notice to the base station that a hub associated with at least one data source needs to transmit over the uplink wireless link; generating, by the base station, responses to both the preamble and to the virtual preamble, wherein the responses include scheduled time and frequency allocations for uplink communication from the set of one or more data sources and the other set of one or more data sources; and transmitting, by the base station, the responses to the set of one or more data sources and the other set of one or more data sources.”

Claim 14 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the preamble and the virtual preamble provide notice to the base station that a hub associated with at least one data source needs to transmit over the uplink wireless link; generate responses to both the preamble and to the virtual preamble, wherein the responses include scheduled time and frequency allocations for uplink communication from the set of one or more data sources and the other set of one or more data sources transmit the responses to the set of one or more data sources and the other set of one or more data sources; and receive uplink wireless communication from the set of one or more data sources and the other set of one or more data sources according to the scheduled time and frequency allocations.”
	
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Becker et al (US 2013/0329630 A1) discloses satellite time slots synchronization in a satellite communication wherein the ground terminals are configured as hubs (section 0019, 0024, 0054).
	Baptista et al (US 2010/0067432 A1)
	Wiberg et al (US 2014/0079011 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473